      Case 2:20-cv-01323-JAM-DB Document 11 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ASCENTIUM CAPITAL LLC, a Delaware                 No. 2:20-cv-1323 JAM DB
      limited liability company,
12

13                       Plaintiff,                     ORDER
14           v.
15    SAMARAH INVESTMENT, LLC, a
      Colorado limited liability company dba LA
16    QUINTA INN & SUITES, SHAMA NAZ,
      an individual.
17

18                       Defendants.
19

20          On October 19, 2020, plaintiff filed a motion for default judgment and noticed the motion

21   for hearing before the undersigned on November 20, 2020, pursuant to Local Rule 302(c)(1).

22   (ECF No. 9.) On November 12, 2020, defendant Shama Naz filed an untimely response to the

23   motion for default judgment. (ECF No. 10.) Therein, defendant requests that “if it’s too late to

24   response the Motion please change the date of the Hearing,” and claiming to have received notice

25   of the hearing, “not before last week.” (Id. at 2.) Good cause appearing, and it light of

26   defendant’s pro se status, the undersigned will continue the hearing of the motion for default

27   judgment and allow the parties to submit further briefing.

28   ////
                                                       1
     Case 2:20-cv-01323-JAM-DB Document 11 Filed 11/16/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The November 20, 2020 hearing of plaintiff’s motion for default judgment (ECF No.
 3   9) is continued to Friday, December 18, 2020, at 10:00 a.m., at the United States District Court,
 4   501 I Street, Sacramento, California, in Courtroom No. 27, before the undersigned;
 5          2. On or before December 4, 2020, defendant shall file an opposition or statement of
 6   non-opposition to plaintiff’s motion for default judgment;
 7          3. Plaintiff may file a reply, if any, on or before December 11, 2020; and
 8          4. In light of General Order No. 618, the parties shall appear at all hearings in this action
 9   either telephonically or over video conference through the Zoom application (which is free and
10   must be downloaded to your computer or mobile device prior to the hearing). Parties proceeding
11   in propria persona, on his or her own behalf, shall contact Pete Buzo, the courtroom deputy of the
12   undersigned magistrate judge at (916) 930-4128, no sooner than 4 days prior to the noticed or
13   continued hearing date but no later than 48 hours prior to the hearing, to arrange their appearance
14   either telephonically or over video conference. Counsel will receive an email containing the
15   necessary appearance information and must notify the courtroom deputy no later than 48 hours
16   prior to the hearing to elect to appear either telephonically or over video conference. The Zoom
17   ID Number and password are confidential and are not to be given to anyone. Persons granted
18   remote access to these proceedings, whether by Zoom or by telephone, are reminded of the
19   general prohibition against photographing, recording, and rebroadcasting of court proceedings.
20   Violation of these prohibitions may result in sanctions, restricted entry to future hearings, denial
21   of entry to future hearings, or any other sanctions deemed necessary by the court.
22   DATED: November 13, 2020                      /s/ DEBORAH BARNES
                                                   UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                        2
